DETAILED ACTION
Claims 8 and 10-15 are presented for examination. 
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2018/027528, filed April 13, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/485,273, filed April 13, 2017.
	
Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group II (original claims 8-16), directed to a method for treating or preventing a viral infection in a subject comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition having the general formula I, and the election of “a species corresponding to specific compounds having the general formula I with R1 is a modified alkyl chain of more than two carbons and extending from a nitrogen, R2 is an iodine, R3 is a hydrogen, and R4 is a hydrogen”, to which examination on the merits will be confined, in the reply filed November 1, 2021, is acknowledged by the Examiner.
	Applicant has amended the instant claims to now cancel claims 1-7, 9 and 16, leaving claims 8 and 10-15 to read on the elected invention for examination on the merits.
	In the claim listing filed November 1, 2021, Applicant now limits the scope of general formula I specifically to those compounds in which R1 is “a modified alkyl chain of more than two carbons and extending from a nitrogen”, R2 is iodine, R3 is hydrogen, and R4 is hydrogen. Despite the fact that the Requirement for Restriction/Election mailed April 30, 2021 specifically required the selection of one single disclosed species of compound from general formula I for examination on the merits, the determination that such species of general formula I did not relate to a single general inventive concept under PCT Rule 13.1 was based upon the previously presented broader scope of general formula I (not the narrowed structural formula I as now presented by Applicant). As such, the reasoning set forth in support of the species not relating to a single general inventive concept does not explicitly apply to the claims as newly single disclosed species of compound for examination on the merits (but rather elect a general grouping of compounds, as evidenced by the lack of specificity regarding the substitution at R1). 
	Therefore, for the reasons above and those made of record at p.2-7 of the Office Action dated April 30, 2021, the requirement remains proper and is hereby made FINAL.
	The claims that are drawn to the elected invention are claims 8 and 10-15 and such claims are herein acted on the merits. 

Error Noted in Claim Listing Filed November 1, 2021
Applicant is notified that the claim listing filed August 12, 2021 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 37 C.F.R. §1.121(c) states that, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended’, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.” 37 C.F.R. §1.121(c)(2) explicitly states that “[t]he text of any added subject matter must be shown by underlining the added text” and that “[t]he text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.”
 In the claim listing filed November 1, 2021, Applicant presents the text of claim 8 with the status identifier of “(Currently Amended)”, but fails to clearly underline the addition of the chemical structure in claim 8 to indicate its new addition to the claim relative to the immediate prior version of the claims filed March 9, 2020. Accordingly, Applicant fails to present the text of claim 8 in the manner required by 37 C.F.R. §1.121(c) regarding proper presentation of newly added subject matter in amended claims. For this reason, the claim listing is technically non-compliant as it fails to comply with the provisions of 37 C.F.R. §1.121(c). In the interest of compact prosecution, however, the claim listing will be entered and treated on the merits solely because the error does not call into serious question the subject matter presently under examination. 
Repeated submissions of non-compliant claim listings may delay substantive prosecution on the merits and may be considered non-bona fide attempts at reply. 
Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule.

Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2018/027528, filed April 13, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/485,273, filed April 13, 2017. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/485,273, filed April 13, 2017, fails to provide adequate written support and enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the subject matter of instant claims 8 and 10-15. Specifically, the prior-filed ‘273 application fails to provide adequate written support for Applicant’s specifically recited species of claims 10-15, and also fails to provide adequate enabling guidance for use of the instantly claimed compounds of claim 8 – or the specific species of instant claims 10-15 – for treating or preventing Ebolavirus infection in a subject, as the ‘273 disclosure exemplifies only a single compound (Compound 18) with iodine substitution at position R2, but such compound fails to be germane to the instantly claimed genus of compounds as it exhibits an R1 substitution that is not > 2 carbon atoms 
Accordingly, the effective filing date of claims 8 and 10-15 is April 13, 2018 (the filing date of the ‘528 PCT application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed October 9, 2019 (two pages), August 4, 2020 (two pages), and November 1, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08A (six pages total), the Examiner has considered the cited references. 

Objections to the Claims
	Claim 8 is objected to for failing to conclude with a period. Appropriate correction is required. 
	Claim 8 is objected to for reciting “Rl” instead of “R1” to define the R1 substitution of the recited general formula I at l.4 of the claim. Appropriate correction is required. 
	Claim 8 is objected to for defining the substituents as R2, R3 and R4, instead of R2, R3 and R4 as recited in the general formula I therein. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 8, Applicant recites “[a] method for treating or preventing an Ebolavirus infection in a subject” via “administering to the subject a therapeutically effective amount” of the recited pharmaceutical composition. It is unclear, however, if the recited subject is (i) any subject, or (ii) a subject specifically in need of treating or preventing an Ebolavirus infection. As claims 10-15 propagate this point of ambiguity in claim 1, they must also be rejected on the same grounds. Clarification is required. 
In claim 8, the limitation directed to “a pharmaceutical composition having the general formula I” renders the claim indefinite because it is unclear if the “pharmaceutical composition” per se has the recited structure, or if Applicant intends to claim that the pharmaceutical composition comprises a compound of the recited structure. As claims 10-15 propagate this point of ambiguity in claim 1, they must also be rejected on the same grounds. Clarification is required. 
In claim 8, Applicant’s limitation directed to R1 as “a modified alkyl chain of more than two carbons and extending from a nitrogen” renders the claim indefinite because it is unclear if the nitrogen atom necessarily constitutes the point of attachment, or if R1 may be an alkyl chain of more than two carbons that is further substituted by a nitrogen atom. If Applicant intends for the former interpretation, then it is unclear if Applicant is requiring that the nitrogen atom be substituted by a single modified alkyl chain of more than two carbons (leaving the third valence position open to any substitution), or the nitrogen atom must be substituted at each of the two remaining valence positions with a modified alkyl chain of more than two carbons. Also, it is unclear what is conveyed by the term “modified” as used in the phrase “modified alkyl chain”. For example, it is unclear if the presence of the “nitrogen” constitutes the intended “modified” nature, or if Applicant employs the term “modified” as either requiring, or allowing for, further substitution of the alkyl chain. Without clear objective boundaries to define the permissible substitutions at R1, such determination would rely upon the subjective opinion of one of ordinary skill in the art before the effective filing date of the claimed invention and, thus, fails to clearly and precisely Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As set forth in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection of claims 34 and 36-38 applies to the interpretation in which the nitrogen atom of R1 must be substituted at each of the two remaining valance positions with an alkyl chain of more than two carbons, in which case claims 10-13 would not clearly further limit the subject matter of instant claim 8. Clarification is required. 
As set forth in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection of claim 14 applies to the interpretation in which the “modified alkyl chain” is modified by the presence of the nitrogen atom (not by a further substitution), in which case the substitution of the alkyl chain by the hydroxyl group in claim 14 would not clearly further limit the subject matter of instant claim 8. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 8 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al. (WO 2018/135449 A1; Published July 26, 2018, Filed January 16, 2018), citing to U.S. Patent No. 11,001,557 B2 (cited by Applicant on the 11/01/21 IDS) for an English translation of the same.
For the purposes of examination, U.S. Patent No. 11,001,557 B2 to Baba et al. (Issued May 11, 2021) will be relied upon for an English translation of the WO 2018/135449 A1 reference relied upon in the rejection set forth below. The ‘557 patent directly resulted from the filing of U.S. Patent Application No. 16/479,081, which was the U.S. National Stage (371) entry of PCT Application No. PCT/JP2018/000887, of which WO 2018/135449 A1 is the International WIPO Publication of the same and is, thus, expected to contain the same subject matter. Reliance upon this document is in accordance with MPEP §901.05, which states, “It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation if the latter is in fact a translation.” For clarity of the record, the column and line numbers cited herein the instant rejection refers to the ‘557 patent (not the ‘449 publication). 
Baba et al. teaches amodiaquine derivative antiviral compounds used for the treatment of severe fever with thrombocytopenia, a tick-borne infection caused by severe fever with thrombocytopenia syndrome virus (SFTSV) – a virus that belongs to the genus Phlebovirus and the family Bunyaviridae – wherein the antiviral compounds exhibit the chemical structure of formula I, which is defined as 
    PNG
    media_image1.png
    138
    166
    media_image1.png
    Greyscale
, in which R1 and R2 are the same or different, and each represent a substituted or unsubstituted C1-10 alkyl group and may join with an adjacent nitrogen atom to form a substituted or unsubstituted 5-membered ring or 6-membered ring; and X is a halogen atom (abstract; col.1, l.14-15; col.1, l.19-24; col.1, l.50-51; col.1, l.55-col.2, l.24). Baba et al. discloses a subgenus of such compounds as formula Ia, in which R1a and R2a represent a combination of a methyl group and a C1-10 alkyl, a combination of an ethyl group and C3-10 alkyl, or a combination with an ethyl group and a 2-hydroxyethyl group, or may join with an adjacent nitrogen atom to form a substituted or unsubstituted 5-membered ring or 6-membered ring; and Xa is an iodine or fluorine atom (col.2, l.36-62). Baba et al. teaches that the antiviral compound may be formulated in combination with a customary pharmaceutical carrier into a variety of suitable dosage forms, including a tablet, capsule, powder, granule, syrup, etc. (col.5, l.47-55). Baba et al. teaches that the antiviral compound is administered to the subject using an oral or intravenous dose of, e.g., 0.1-1000 mg, preferably 1-500 mg per adult, divided into several doses per day (col.6, l.39-52). Baba et al. exemplifies synthesis of various compounds of Formula I, including 4-(7-iodoquinolin-4-ylamino)-2-methylpropylaminomethylphenol; 4-(7-iodoquinolin-4-ylamino)-2-methylpentylaminomethylphenol; 4-(7-iodoquinolin-4-ylamino)-2-hexylmethylaminomethylphenol; 4-(7-iodoquinolin-4-ylamino)-2-methyloctylaminomethylphenol; 4-(7-iodoquinolin-4-ylamino)-2-ethyl(2-hydroxyethyl)aminomethylphenol; and 4-(7-iodoquinolin-4-ylamino)-2-ethylpropylaminomethylphenol (Ex.8, col.14, l.25-55). 
In claim 8, Applicant recites “[a] method for treating or preventing an Ebolavirus infection in a subject” via administering to the subject a therapeutically effective amount of a pharmaceutical composition of general formula I as recited therein. 
Applicant’s claim circumscribes a method for “treating or preventing Ebolavirus infection in a subject” via the recited active step, wherein the recited subject is not limited in any manner. As such, per se). As the method disclosed by Baba et al. provides for the execution of an active step identical to that recited in Applicant’s instant claim 8 (i.e., administering an identical compound to that instantly claimed to “a subject”), the same functional result of “preventing Ebolavirus infection in a subject” must necessarily yield from the method of use described by Baba et al. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. Note that any subject – including those subjects with SFTSV infection disclosed by Baba et al. – constitutes a subject that is in need of “preventing Ebolavirus infection”, as instantly claimed. 
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment … is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Therefore, instant claims 8 and 10-15 are properly anticipated under AIA  35 U.S.C. §102(a)(2).
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. §102(a)(2). This rejection under 35 U.S.C. §102(a)(2) might be overcome by: (1) a showing under .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 8, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 11,001,557 B2. 
‘557 recites compounds of the formula Ia, which has the chemical structure
    PNG
    media_image2.png
    127
    165
    media_image2.png
    Greyscale
, wherein R1a and R2a represent a combination of a methyl group and a C4-10 4-10 alkyl group, and may join with an adjacent nitrogen atom to form a 1-piperidinyl group or a 4-thiamorpholinyl group, both of which may be either substituted or unsubstituted; Xa is an iodine atom or a fluorine atom (patent claim 1). ‘557 expressly further limits the Xa substitution to an iodine atom (patent claim 6). ‘557 further recites specific species of the recited formula Ia, including the compound 4-(7-iodoquinolin-4-ylamino)-2-methylpentylaminomethylphenol, 4-(7-iodoquinolin-4-ylamino)-2-hexylmethylaminomethylphenol, 4-(7-iodoquinolin-4-ylamino)-2-methyloctylaminomethylphenol (patent claims 7-8).
‘557 differs from the instant claims only insofar as it is directed to compound per se and not explicitly directed to a method for treating or preventing Ebolavirus infection via administering such compound to “a subject” (claim 8).
The patentee of the ‘557 claims explicitly teaches the use of the disclosed compounds as an antiviral drug effective for the treatment of severe fever with thrombocytopenia syndrome, a tick-borne infection caused by SFTSV – a virus that belongs to the genus Phlebovirus and family Bunyaviridae1 (abstract; col.1, l.14-15; col.1, l.19-24; col.1, l.50-51). 
Although the underlying utility of the compounds of the ‘557 patent claims is not explicitly directed to “preventing Ebolavirus infection” (claim 8) as instantly claimed, Applicant’s claims circumscribe a method for “treating or preventing Ebolavirus infection in a subject”, wherein the recited subject is not limited in any manner. As a result, Applicant claims the effect of “preventing Ebolavirus infection in a subject” via administering to the subject a pharmaceutical composition of the recited general formula I (which constitutes only the compound of the recited general formula I, as there are no further physical and/or structural features of the recited “composition” per se). As the ‘557 patent claims as further defined by the use in the underlying disclosure provide for the execution of an active step identical to that recited in Applicant’s instant claim 8, the same functional result of “preventing Ebolavirus infection in a subject” 
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment … is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. See Sakurai et al. (“Novel Amodiaquine Derivatives Potently Inhibit Ebola Virus Infection”, Antiviral Research, 2018 December; 160:175-182, Published Online November 3, 2018).

Rejection of claims 8 and 10-15 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 22, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §804(B)(II)(2)(a) states that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).”